internal_revenue_service number release date index number --------------- ------------------------------- ---------------------------- ----------------- ------------- ------------------------- - department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc fip b03 - plr-161079-03 date date ------------------------------ ---------------------------------- legend trust -------------------------------------------------------------------- company state x date dear ------------- requesting rulings under ' d of the internal_revenue_code -------------------------- ------------ facts this responds to a letter dated date submitted on behalf of trust trust a state x corporation elected to be taxed as a real_estate_investment_trust reit beginning with its tax_year that ended date trust owns temperature- controlled storage facilities currently trust leases these facilities to company an unrelated limited_liability_company that is disregarded as an entity separate from its owner for federal_income_tax purposes company provides food manufacturers distributors and retailers with temperature-controlled storage space as well as handling transportation and other plr-161079-03 supply chain services additionally company manages temperature-controlled storage facilities on a cost-plus basis for other companies pursuant to management contracts in most cases company’s invoices to its customers indicate separate charges the invoices show a fee for the storage space being used as well as separate fees for product handling such as loading and unloading customers’ goods from trucks into and out of the facilities as well as other optional handling services provided at the request of the customer storage fees are based on the amount of space used by the customer for safety and liability reasons customers generally do not have unrestricted access to the inside of the storage facilities with the exception of some facilities that are dedicated to a single customer customers typically do not have reserved storage locations within a particular storage_facility charges for handling services are generally calculated to include a profit component and are computed according to the type of service required the type and quantity of product and in some cases product weight in certain cases the fee negotiated with a customer for handling services may be equal to company’s cost of rendering the services trust represents that these methods of charging customers are usual and customary in the commercial temperature-controlled logistics industry company also offers transportation services with third party carriers and other supply chain services to its customers for additional fees trust desires to restructure its current operations by forming a taxable_reit_subsidiary or trs the trs under sec_856 of the code trust will rent space in its temperature-controlled storage facilities directly to customers the trs will perform all of the product handling and other services currently being performed by company trust plans to cancel its leases with company and the trs will purchase the assets of company by acquiring percent of the membership interests in company from company’s owner trust and the trs will notify customers that trust will thereafter provide the storage space directly to customers and that employees of the trs will provide product handling services to the customers trust will receive separately_stated amounts for providing storage space and the trs will receive separately_stated amounts for providing product handling services in certain cases the trs may collect both amounts from the customers and will remit to trust the amounts received for providing storage space generally the trs will separately contract with and bill customers for providing product transportation and other supply chain services in cases where the services for transportation supply chain and other services are covered in the same contract as the provision of storage space and product handling services the charges for transportation supply chain and other services will be separately_stated and retained by the trs plr-161079-03 other than usual and customary services trust will not provide any services in connection with the lease of space in its temperature-controlled storage facilities in providing usual and customary services certain employees of trust and the trs may perform activities for both trust and the trs and thus may be treated as shared employees activities that may be engaged in by these shared employees include negotiating contracts with customers account maintenance and general administration duties for example the shared employees may solicit prospective tenants and customers perform background and credit checks of prospective tenants and customers and negotiate lease storage handling and other service agreements account maintenance and general administrative activities may include accounting including preparing financial statements billing and bookkeeping activities and collecting rent handling and other service fee income trust and the trs plan to enter into a cost-sharing arrangement whereby the trs will generally advance funds for trust’s share of the shared employees’ expenses as well as trust’s allocable share of general and administrative overhead expenses general and administrative expenses may include property taxes utilities and firm management and administrative expenses including human resources finance legal accounting administrative support and marketing occasionally however trust may advance funds to the trs for the trs’s allocable share of expenses in each of these cases the entity advancing funds will be reimbursed by the other entity for its fair allocation of expenses trust represents that the expenses of the shared employees will be determined on an arm’s-length basis based on the amount of time spent carrying out the various activities likewise the allocation of general and administrative overhead expenses will be on an arm’s-length basis and will be equitable trust also represents that neither trust nor the trs is in the business of providing the services for which the trs may reimburse trust law and analysis sec_856 of the code provides that to qualify as a reit a corporation must derive at least percent of its gross_income excluding gross_income from prohibited_transactions from sources listed in sec_856 which include dividends interest rents_from_real_property and certain other items and derive at least percent of its gross_income excluding gross_income from prohibited_transactions from sources listed in sec_856 which include rents_from_real_property and certain other items sec_856 of the code defines the term rents_from_real_property to include a rents from interests_in_real_property b charges for services customarily rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property which is leased under or in connection with a lease of real_property but only if the rent attributable to the plr-161079-03 personal_property for the taxable_year does not exceed percent of the total rent for the taxable_year for both the real and personal_property under the lease sec_856 of the code however excludes impermissible tenant sec_1_856-4 of the income_tax regulations provides that services furnished to tenants of a particular building will be considered customary if in the geographic market in which the building is located tenants in buildings that are of a similar class are customarily provided with the service service income from the definition of rents_from_real_property sec_856 defines impermissible_tenant_service_income to include with respect to any real or personal_property any amount received or accrued directly or indirectly by a reit for services furnished or rendered by the reit to tenants of the property sec_856 provides that de_minimis amounts of impermissible_tenant_service_income ie amounts that are one percent or less of all amounts received or accrued by the reit with respect to a particular property during the taxable_year will not cause otherwise qualifying amounts to not be treated as rents_from_real_property sec_856 of the code excludes from the definition of impermissible_tenant_service_income amounts received for services furnished or rendered through an independent_contractor from whom the reit does not derive or receive any income additionally services furnished or rendered through a trs shall not be treated as furnished rendered or provided by the reit which has the ownership_interest in that trs thus services rendered by a trs do not give rise to impermissible_tenant_service_income similarly sec_856 excludes from the definition of impermissible_tenant_service_income amounts that would be excluded from unrelated_business_taxable_income ubti under sec_512 if received by an organization described in sec_511 property are excluded from the computation of ubti sec_1_512_b_-1 provides that payments for the occupancy of space where services are also rendered to the occupant are not rents_from_real_property generally services are considered rendered to the occupant if they are primarily for the occupant’s convenience and are other than those usually or customarily rendered in connection with the rental of space for occupancy only sec_1_856-4 of the regulations provides that the trustees or directors of a reit are not required to delegate or contract out their fiduciary duty to manage the trust itself as distinguished from rendering or furnishing services to the tenants of its property or managing or operating the property thus the trustees or directors may do all those things necessary in their fiduciary capacities to manage and conduct the affairs of the trust itself the trustees or directors may also make capital expenditures with respect to the reit’s property and may make decisions as to repairs of the sec_512 of the code provides in relevant part that rents from real sec_856 of the code provides that a reit and a corporation other than a sec_857 of the code imposes for each taxable_year of a reit a tax plr-161079-03 property the cost of which may be borne by the reit see also revrul_67_353 1967_2_cb_252 reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary equal to percent of redetermined_rents sec_857 i provides that redetermined_rents means rents_from_real_property as defined in sec_856 to the extent the amount of the rents would but for sec_857 be reduced on distribution apportionment or allocation under sec_482 to clearly reflect income as a result of services rendered by a trs to a tenant of the reit sec_482 provides that when two or more organizations are owned or controlled directly or indirectly by the same interests the secretary may allocate gross_income between or among those controlled organizations if the secretary determines that such allocation is necessary to clearly reflect the income of any of those controlled organizations pursuant to sec_1_482-1 the standard applied in determining the true_taxable_income of a controlled organization is that of an organization dealing at arm’s length with an uncontrolled organization sec_1_482-2 defines an arm’s length charge for services provided between controlled organizations sec_857 provides that the imposition of tax under sec_857 is in lieu of allocation under sec_482 sec_857 through vii contain certain exceptions from the imposition of percent tax on redetermined_rents services that are not considered rendered to the occupant or are among the fiduciary duties described in sec_1_856-4 accordingly any income derived from these activities will not be treated as impermissible_tenant_service_income under sec_856 and d a of the code moreover the fees for product handling and other services provided by the trs as described above will be excluded from the definition of impermissible_tenant_service_income under sec_856 conclude that amounts received by trust for providing space in its temperature- controlled storage facilities under the arrangements described above constitute rents_from_real_property within the meaning of sec_856 of the code additionally the fees for product handling and other services provided by the trs as described above will not be attributed to trust and the provision of such services will not cause otherwise qualifying amounts received by trust for providing space in its temperature-controlled storage facilities as described above to fail to qualify as rents_from_real_property accordingly based on the information submitted and representations made we the activities listed above that will be carried out directly by trust are either plr-161079-03 sec_1_856-2 of the regulations defines gross_income for purposes of sec_856 to have the same meaning as that term under sec_61 and the regulations thereunder in revrul_84_138 1984_2_cb_123 a regulated_investment_company ric owned all of the stock of a subsidiary_corporation that was also a ric the parent and the subsidiary shared the same facilities and some of the same personnel pursuant to an agreement the parent ric paid all of the overhead expenses including personnel costs the subsidiary then would reimburse the parent for its pro_rata share of the expenses determined on an arm’s length basis neither the parent nor the subsidiary ric was in the business of providing services of the type that were reimbursed the issue considered in the revenue_ruling was whether reimbursements received by the parent were gross_income for purposes of the gross_income_test of ' b of the code if the reimbursements were considered gross_income to the parent the parent would not have satisfied the ' b gross_income_test the revenue_ruling held that the reimbursement payments paid_by the subsidiary to the parent represented funds advanced by the parent ric on behalf of the subsidiary accordingly the advanced funds were not includible in the parent ric s gross_income and were therefore excluded from the application of ' b in a situation similar to that described in revrul_84_138 trust will incur shared employees’ expenses as well as the trs’s allocable share of general and administrative overhead expenses on behalf of the trs and the trs will incur shared employees’ expenses as well as trust’s allocable share of general and administrative overhead expenses on behalf of trust trust and the trs will reimburse each other for their pro_rata shares of these expenses as determined on an arm’s length basis trust has represented that neither trust nor the trs is now in or will be in the business of providing services of the type that will be covered by these reimbursement arrangements based on the holding in revrul_84_138 the reimbursement of expenses by the trs is a repayment of amounts advanced by trust accordingly we conclude that the reimbursement payments to be made by the trs to trust for shared employees’ expenses and shared general and administrative overhead expenses will not constitute gross_income to trust for purposes of ' c of the code conclusions based on the information submitted and representations made we conclude that amounts received by trust for providing space in its temperature-controlled storage facilities under the arrangements described above constitute rents_from_real_property within the meaning of sec_856 of the code additionally the fees for product handling and other services provided by the trs as described above will not be attributed to trust and the provision of such services will not cause otherwise qualifying amounts received by trust for providing space in its temperature-controlled storage facilities as described above to fail to qualify as rents_from_real_property within the meaning of sec_856 the arrangements between trust and the trs however remain subject_to the rulings contained in this letter are based upon information and moreover amounts paid_by the trs to trust as reimbursements for shared plr-161079-03 the provisions of sec_857 regarding redetermined_rents and if applicable the possible imposition of a tax equal to percent of redetermined_rents employees’ expenses and other shared general and administrative overhead expenses under the cost sharing arrangements described above will not be treated as gross_income to trust for purposes of ' c of the code consistent with this treatment trust is not entitled to a deduction for the reimbursed expenses representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether trust qualifies as a reit under subchapter_m of the code the code provides that it may not be used or cited as precedent letter is being sent to your authorized representatives this ruling is directed only to the taxpayer requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this except as expressly provided herein no opinion is expressed or implied sincerely alice m bennett chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes
